Citation Nr: 1035246	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability of the 
coccyx.

2.  Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.

4.  Entitlement to an initial rating in excess of 10 percent for 
right hallux valgus.

5.  Entitlement to an initial rating in excess of 10 percent for 
left hallux valgus.

6.  Entitlement to an initial compensable rating for scars of the 
cornea, bilaterally.

7.  Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected disabilities.


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1989 to December 
1992.  

The issues on the title page were previously before the Board of 
Veterans' Appeals (Board) in October 2008, at which time, they 
were remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, D.C. 
confirmed and continued the denials of entitlement to service 
connection for a disability of the coccyx and entitlement to 
service connection for a psychiatric disability other than PTSD.  
The AMC also confirmed and continued the ratings for the 
Veteran's low back disability, bilateral foot disability, and eye 
disability and denied entitlement to a TDIU.  Thereafter, the 
case was returned to the Board for further appellate action.

In November 2007, the Veteran was scheduled to have a video 
conference with a member of the Board.  However, the Veteran did 
not report for that video conference and she has not requested 
that it be rescheduled.  Accordingly, the Board will consider the 
merits of the appeal based on the evidence on file. 

In August 2007, during the course of the appeal, the Veteran 
questioned the indications in the claims folder that showed she 
was represented by the Paralyzed Veterans of America.  Although 
she had appointed that organization to represent her in June 
2000, the Paralyzed Veterans of America stated that it had 
revoked its representation in 2005.  Thereafter, the Veteran was 
notified of her right to appoint another representative.  
However, to date, she has made no such appointment. 

After reviewing the record, the Board finds that additional 
development is warranted prior to further consideration of the 
issues of entitlement to increased 


ratings for right hallux valgus, left hallux valgus, and scars of 
the cornea, bilaterally, as well as the issue of entitlement to a 
TDIU.  Accordingly, those issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
AMC.


FINDINGS OF FACT

1.  A disability of the coccyx, diagnosed primarily as coccydynia 
was first manifested many years after service, and the 
preponderance of the evidence is against the claim that it is 
related to service.

2.  A psychiatric disability was first manifested several years 
after service and the preponderance of the evidence is against 
the claim that it is related to service.

3.  The preponderance of the evidence is against the claim that 
the Veteran's psychiatric disorder is proximately due to or has 
been aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability of the coccyx is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  A psychiatric disability is not the result of disease or 
injury incurred in or aggravated by service, nor may bipolar 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for secondary service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist her in the development of the issues of entitlement to 
service connection for a disability of the coccyx and for a 
psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In October 2003, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete her claims, including the evidence to be provided by 
her, and notice of the evidence VA would attempt to obtain.  VA 
informed her of the criteria for service connection and set forth 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist her in obtaining identified and available evidence 
necessary to substantiate her claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support her claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records from 
the Oklahoma Pain Management Clinic, reflecting the Veteran's 
treatment from February to April 1994; records reflecting the 
Veteran's treatment by VA from March 1993 through January 2005; 
records 


from the Social Security Administration; and several articles 
concerning VA or the Veteran's disabilities.  In October 2000, 
September 2002, July 2004, September 2006, and December 2009, VA 
examined the Veteran to determine the nature and etiology of her 
disability of the coccyx and of psychiatric disorder.  The VA 
examination reports reflect that the examiners reviewed the 
Veteran's past medical history, including her service treatment 
records, interviewed and examined the Veteran, documented her 
current medical conditions, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, in November 2007, VA scheduled the Veteran for a hearing 
at the RO before a member of the Board.  However, she failed to 
report for that hearing and has not requested that it be 
rescheduled.  Therefore, the Board will consider her various 
claims based on the evidence of record.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of her appeal.  She has not 
identified any outstanding evidence which could support her 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to her or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

The Veteran contends that she has a disability of the coccyx 
which should be rated separately from her service-connected 
disability of the lumbar spine.  She also contends that she has a 
psychiatric disability which was first manifested in service.  In 
the alternative, she contends that it is proximately due to or 
has been aggravated by her multiple service-connected 
disabilities.  Therefore, she maintains that service 


connection is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against those claims.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For psychoses, such as bipolar disorder, service connection may 
be presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the 


severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 
3.310(b).  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

In considering the Veteran's claims, the Board acknowledges that 
she is competent to render contentions or give testimony about 
what she experienced.  For example, she is competent to report 
that she has had chronic pain in the area of the coccyx which 
began in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a lay person, however, she is not qualified to render 
opinions which require medical expertise, such as the diagnosis 
or cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, her opinion, without more, cannot be considered 
credible evidence of service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Coccyx

Although the Veteran contends that she has had pain in her coccyx 
since service, her service treatment records are negative for any 
complaints or clinical findings of such a disorder.  They do show 
treatment for a lumbosacral spine disability, manifested by 
persistent pain for which she received a medical discharge and, 
subsequently, service connection.  On many occasions since 
service, the Veteran's low back disability has been treated or 
examined by private and VA health care providers.  However, there 
is no evidence of any manifestations affecting the Veteran's 
coccyx until December 2009, when the Veteran was examined by VA.  
Although she was found to have coccydynia, and X-rays suggested 
the possibility of an old fracture of the coccyx, there was no 
evidence of continuing symptomatology during the seventeen years 
since her discharge from service.  Nevertheless, she maintained 
that her coccydynia was a separately identifiable disability 
which warranted a separate rating.  

Unless otherwise provided in the Rating Schedule, the 
disabilities arising from a single disease entity are rated 
separately, as are all other disabling conditions, if any.  All 
ratings are then to be combined to determine the overall rating.  
38 C.F.R. § 4.25(b).  However, separate ratings are based upon 
additional, distinguishable disability.  Manifestations of one 
disability which are duplicative of or overlap those of another 
may not be separately rated.  38 C.F.R. § 4.14 (2009); see, e.g., 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, 
Prec. Op. VA Gen. Counsel 23-97, 62 Fed. Reg. 63604 (1997)).  For 
example, arthritis and instability of the knee are productive of 
distinguishable disability of limitation of motion and 
instability.  As such, they are rated separately under diagnostic 
Codes 5003 and 5257, respectively.  

In the case of the Veteran's coccydynia, however, the evidence 
does not show any impairment attributable to that disorder which 
constitutes additional disability which may be distinguished from 
impairment attributable to her service-connected lumbar spine 
disability.  In this regard, the December 2009 VA examiner 
reviewed the Veteran's claims file, specifically to determine if 
there was a relationship between the Veteran's coccydynia and 
service or her service-connected low back disorder.  The examiner 
affirmed that there was no reference to coccydynia in service, 
and noted that a bone scan had been negative in the area of the 
coccyx.  In addition, he found no evidence of an inservice injury 
or fracture.  Indeed, the examiner noted that when he examined 
the Veteran, he found that her complaints of back pain had far 
exceeded any physical or radiographic findings.  Therefore, he 
suggested that the Veteran had exaggerated her symptoms for 
secondary gain.  In any event, he found that the Veteran's 
painful coccyx was part and parcel of her service-connected low 
back disability rather than a chronic disorder productive of 
separately identifiable disability.  The Veteran has not 
presented competent, credible evidence to the contrary; and, as 
such, separate ratings are not warranted.  If, under such 
circumstances, the Board were to rate such disorders separately, 
it would constitute the prohibited practice of pyramiding; that 
is manifestations of one disability which are duplicative of or 
overlap those of another may not be separately rated.  38 C.F.R. 
§4.14.

Absent evidence of a nexus to service, the Veteran does not meet 
the criteria for entitlement to service connection for a disorder 
of the coccyx.  Accordingly, service connection is not warranted, 
and the appeal is denied.



The Psychiatric Disability

In February 1992, during her treatment in service for low back 
complaints, the treating health care providers were unable to 
find an organic basis for her complaints.  Therefore, she 
underwent testing to determine whether there were psychologic 
problems associated with her complaints.  The examiner noted that 
clinically, her profile did not fit a classic conversion 
disorder, somatazation, or hypochondriacal picture.  He did note 
a high energy level, a degree of difficulty concentrating, 
confusion of thought, and suspiciousness of others.  Her strong 
religiosity was also noted.  Following the testing, the examiner 
noted that the results did not provide a clear picture of 
psychological complaints attached to her medical complaints.  
Rather, he found that she was exaggerating her symptoms.  He 
noted that while secondary gain was not clearly evident, it could 
not be ruled out.  

During her April 1992, Medical Board examination, the Veteran 
responded in the affirmative, when asked if she then had, or had 
ever had, frequent trouble sleeping or depression or excessive 
worry.  However, the examiner found her psychiatric processes 
normal.  

Indeed, the Veteran's service treatment records and examinations 
are negative for a chronic, identifiable psychiatric disability.  
Such a disability, diagnosed as bipolar disorder was first 
manifested during treatment at a VA Mental Health Clinic in 
February 1997.  Although it was noted that she had a history of 
bipolar disorder, the Veteran has not provided any evidence to 
substantiate such a history.  

Since February 1997, the Veteran has been treated by VA for a 
psychiatric disorder, primarily diagnosed as mood disorder, 
cognitive disorder, or depressive disorder, not otherwise 
specified.  In June 2005, the Social Security Administration 
granted the Veteran disability benefits for organic mental 
disorder (chronic brain syndrome) and borderline intellectual 
functioning.  However, despite that treatment, and despite VA 
psychiatric examinations and psychiatric examinations performed 
for the Social Security Administration, there is no competent 
evidence that she has psychiatric disability related to service.  
Indeed, the Social Security Administration found that those 
disabilities had begun in January 1994, when the Veteran was 
involved in a motor vehicle accident.  

Nevertheless, in December 2009, the Veteran was examined by VA to 
determine the nature and etiology of any psychiatric disability 
found to be present.  Following an extensive examination, the 
relevant diagnoses were mood disorder, not otherwise specified; 
delusional disorder; undifferentiated somatoform disorder; and 
personality disorder, not otherwise specified.  Where, as in this 
case, there is no evidence of intervening disease or trauma 
related to service, personality disorders are not considered 
disabilities for the purposes of service connection.  38 C.F.R. 
§ 3.303(c).  

The examiner confirmed that the first report of depressive 
symptomatology was in 1997, several years after service and 
concluded that it was less likely than not that the Veteran's 
psychiatric disability was related to service.  He did state that 
it was possible that the Veteran's service-connected disabilities 
could cause some aggravation of her mental disorders.  However, 
he was unable to determine or otherwise quantify the level of 
aggravation without resort to speculation.  Such a conclusion 
does not support the claim for service connection.  This is 
particularly true in light of the fact that the examiner found 
that the Veteran's delusional disorder and personality disorder 
further obscured the possibility of symptom aggravation.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that 
is speculative, general or inconclusive in nature cannot support 
a claim).  In this regard, the examiner noted that the Veteran 
was very clearly focused on blaming the military and government 
agencies for her problems.  However, he noted that it was more 
likely than not that such a pattern was attributable to her 
personality disorder rather than her other psychiatric 
disabilities.

Because the evidence does not show a nexus to service or to 
service-connected disability, the Veteran does not meet the 
criteria for service connection either on a direct or secondary 
basis.  Accordingly, service connection for a psychiatric 
disability is not warranted, and the appeal is denied.  


ORDER

Entitlement to service connection for a disability of the coccyx 
is denied.

Entitlement to service connection for a psychiatric disability, 
other than PTSD, is denied.


REMAND

The Veteran also seeks entitlement to a TDIU, as well as 
increased ratings for her service-connected low back disability, 
hallux valgus of each foot, and bilateral corneal scars.  A 
review of the claims file discloses that there may be outstanding 
evidence in the federal government's possession which could 
support her claim.  Accordingly, additional development of the 
record is warranted prior to further consideration by the Board.

On several occasions, the Veteran has referred to her receipt of 
VA Vocational Rehabilitation.  In December 2000, the Veteran 
applied for VA Vocational Rehabilitation, and in January 2005, 
she reported that she had received such benefits as late as 2003.  
On VA Form 21-8947 (Compensation and Pension Award), dated from 
November 2000 through December 2004, reference was made to 
Chapter 31.  Chapter 31 of Title 38 of the United States Code is 
applicable to Training and Rehabilitation for Veterans with 
Service-Connected Disabilities.  If the Veteran has been in 
receipt of VA Vocational Rehabilitation, particularly during the 
pendency of the appeal, that could well be relevant to her claims 
for a TDIU and increased ratings.  However, the Veteran's VA 
Vocational Rehabilitation and Education folder has not been 
associated with her claims file.  Accordingly, the case is 
REMANDED for the following action:

1.  Associate the Veteran's VA Vocational 
Rehabilitation and Education folder with 
her claims file.  

Efforts to obtain the Veteran's VA 
Vocational Rehabilitation and Education 
folder must continue until it is determined 
that it does not exist or that further 
attempts to obtain it would be futile.  The 
non-existence or unavailability of that 
folder must be verified by each Federal 
department or agency from whom it is 
sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  When the actions in Part 1 have been 
completed, undertake any other necessary 
development, such as scheduling any 
indicated VA examinations.  Then 
readjudicate the issue of entitlement to 
increased ratings for the Veteran's low 
back disability, left and right hallux 
valgus, and bilateral corneal scars, as 
well as the Veteran's claim of entitlement 
to a TDIU.  The RO/AMC must ensure that all 
directed factual and medical development as 
noted above is completed. 

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, she 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  
However, she is advised that she has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


